United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-4333
                                    ___________

Craig Campbell,                          *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Spero Electric Corporation,              *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                                  Submitted: May 14, 1998
                                      Filed: June 11, 1998
                                    ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       This is a diversity action by terminated sales representative Craig Campbell to
recover unpaid commissions from Spero Electric Corporation. The parties’ prior ten-
year relationship is reflected in a September 6, 1985, letter from Spero’s president
addressed to Campbell in Maumelle, Arkansas, and stating, “This letter will officially
appoint you as our representative for the state of Oklahoma.” (Emphasis added.)
Spero moved to dismiss for lack of personal jurisdiction, arguing that it did not have
the constitutionally requisite minimum contacts with the State of Arkansas. Campbell
responded, arguing that the contract with an Arkansas resident was enough, and further
asserting without supporting evidence that the contract as performed had included sales
in Arkansas and other Arkansas contacts. The district court1 granted the motion to
dismiss because Campbell “offers no evidence to support his contentions that [Spero]
has transacted business in Arkansas.” Campbell appeals, without first asking the
district court to reconsider its decision or otherwise showing that he has, or could
obtain through discovery, concrete evidence to support his contention that the contract
was partially performed in Arkansas. After careful review of the record, we agree with
the district court that this failure of proof is fatal to Campbell’s assertion of personal
jurisdiction over Spero in Arkansas. Accordingly, we affirm, except that we modify
the dismissal to be without prejudice. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE JIMM LARRY HENDREN, United States District Judge
for the Western District of Arkansas.

                                           -2-